—Order unanimously affirmed without costs. Memorandum: Petitioner failed to submit a verified petition at the time of filing the order to show cause. A verified petition is a jurisdictional condition precedent to commencement of a special proceeding pursuant to Election Law § 16-116 and CPLR 304 (see, Matter of Zicari v Stewart, 207 AD2d 951; see also, Matter of Goodman v Hayduk, 45 NY2d 804; Matter of Callahan v Russo, 123 AD2d 518). Furthermore, the record does not reflect that a verified petition has ever been filed with the Clerk of the Court in the County of Erie. (Appeal from Order of. Supreme Court, Erie County, Mintz, J.—Election Law.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ. (Filed Mar. 8,1995.)